UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1801



SPENCER BAGWELL,

                Plaintiff - Appellant,

          v.


FAFARD, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (8:06-cv-02272-GRA)


Submitted:   February 27, 2008             Decided:   March 7, 2008


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary C. McCormac, Clemson, South Carolina, for Appellant. Phillip
A. Kilgore, Jeffrey P. Dunlaevy, OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, P.C., Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Spencer   Bagwell   appeals   a   district   court    order   and

judgment giving summary judgment to Fafard, Inc., and dismissing

his complaint alleging breach of employment contract.             We have

reviewed the record and the district court’s order and affirm for

the reasons stated by the district court.       See Bagwell v. Fafard,

Inc., No. 8:06-cv-02272-GRA (D.S.C. July 11, 2007).            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                - 2 -